BAUM, Chief Judge
(concurring).
I write separately only to express the importance to me of certain portions of the alleged victim’s testimony in assessing whether the requirements of force and lack of consent have been satisfied. The Manual for Courts-Martial (1984), in discussing this subject, talks about instances in which consent may or may not be inferred and tells us, that “[a]ll the surrounding circumstances are to be considered in determining whether a woman gave her consent, or whether she failed or ceased to resist only because of a reasonable fear of death or grievous bodily harm.” Paragraph 45c(l)(b), Part IV, MCM, 1984.
In this case, the Government’s theory at trial, as supported by the alleged victim’s testimony, was that she “failed or ceased to resist” because she “froze” psychologically due to her being sodomized as a child. There undoubtedly are certain women who *888become incapacitated in situations of the kind presented in this case. For one reason or another, when faced with unwanted sexual advances, they are powerless to make known their unequivocal opposition to such overtures through physical resistance. The question for me is whether Seaman B is that kind of woman. Her own testimony at trial convinces me that she is not.
Seaman B testified that she offered to drive the accused from the enlisted club to his office at 10 p.m. so he could get a clean shirt and call his wife; that she borrowed a girlfriend’s car for that purpose; that instead of remaining in the car, she accompanied the accused to his office knowing there would be no one else there; and that when they were alone, after calling his wife, the accused initiated a kiss in which Seaman B participated. At this point, after he had french-kissed her, she said, “Townsend, come on, stop. We can’t do this. We’ll never be able to look each other in the eyes tomorrow.” Instead of stopping, however, he put his arm around her waist and walked her backwards fifty to seventy feet down a corridor to a conference room where he said, “Lay down,” at which point, according to Seaman B, “I froze. I didn’t do anything. He bent me over backwards, and said, ‘Lay down.’ At which point, I just froze.” In response to the trial counsel’s question, “Why?”, Seaman B said, “I don’t know, I’d said, ‘stop’ and he wasn’t stopping so I—if he just did what he had to do, then he’d—he—he would just leave.”
Thereafter, according to her testimony, he untied one of her high-top sneakers, took the shoe off, slipped one leg out of her pants, undid his pants and entered her. After about five minutes, “He got up and he said, ‘This is crazy’ then he left the room.” Seaman B put her pants and sneaker back on and when she came out of the office, he was there and they left. When they got downstairs, she said, “My glasses,” so he took the keys and went back upstairs to get her glasses. She waited for him and after he returned, she testified, “I just told him that if he said anything, to Ross [his buddy] or anybody, that I would rip his dick off and put it in his ear.” Record at 53-60.
According to the Manual for Courts-Martial, “If a woman in possession of her mental and physical faculties fails to make her lack of consent reasonably manifest by taking such measures of resistance as are called for by the circumstances, the inference may be drawn that she did consent.” Paragraph 45c(l)(b), Part IV, MCM, 1984. Seaman B’s words and actions do not convince me that she is the type of woman who was unable to resist because of a lack of mental or physical faculties, nor do I believe she was overpowered psychologically. Applying the Manual for Courts-Martial standard, I am not convinced beyond a reasonable doubt by the evidence of record that the accused committed an act of sexual intercourse with Seaman B by force and without her consent. Accordingly, I concur in setting aside the conviction of rape.
The other offense of wrongfully engaging in an improper relationship by having sexual intercourse with a subordinate is fully established by the evidence. It is a breach of regulations with an extremely detrimental effect on military good order and discipline. Upon reassessment of the sentence in light of this one offense, I concur in affirming the reduced sentence of a bad conduct discharge, confinement for one year and reduction to E-l.